DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response field August 9, 2022 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on August 9, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent 11,035,996 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 2, 4-8 and 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 2 and 4-6 are allowable over the prior art because Claim 1 has been amended to set forth wherein the first included angle is greater than the second included angle; wherein an area of the second light active surface of each of the light-adjusting structures is greater than an area of the first light active surface thereof; wherein a base length of each of the light adjusting structures is parallel to the first direction and getting larger in response to the distance which is away from the light-incident surface.  This combination of limitations was not shown or suggested by the prior art.
Claims 7, 8 and 10-12 are allowable over the prior art because Claim 7 has been amended to set forth wherein the first light active surface and the second light active surface of each of the light-adjusting structures are continuously arranged along a first direction which is vertical to the light-incident surface, wherein the first included angle is greater than the second included angle; wherein an area of the second light active surface of each of the light-adjusting structures is greater than an area of the first light active surface thereof; wherein a base length of each of the light adjusting structures is parallel to the first direction and getting larger in response to the distance which is away from the light-incident surface.  This combination of limitations was not shown or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEGGY A NEILS/Primary Examiner, Art Unit 2875